Title: From John Adams to William Smith Shaw, 10 June 1819
From: Adams, John
To: Shaw, William Smith



my dear Shaw
Quincy May June 10th. 1819

I thank you kindly for sending me Cen the Centinel containing the pieces upon Neutrality signed Marcellus—which I have long been seeking without success—I hope you will be able to lend it to me long enough to get Copied those papers—for no human being knows the value of them so well as I do—not accepting the Author of them himself—.
I hope you have not forsaken us—. The time seems very long since we had the pleasure to see of seeing you. here,—There the sight of you is alwawy grateful to your friend and / Uncle  
